August 09, 2006

Mr. Keith C. Livesay
Hernandez Law Firm
P.O. Box 3000
Edinburg, TX 78540

Mr. Anthony F. Constant
Constant & Vela
4659 Everhart, Suite 106
Corpus Christi, TX 78411
Honorable Noe Gonzalez
370th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

RE:   Case Number:  06-0515
      Court of Appeals Number:  13-06-00049-CV
      Trial Court Number:  C-1549-05-G

Style:      IN RE  AL CARDENAS MASONRY, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted in part and  denied  in  part
the Request for Stay and issued  the  enclosed  stay  order  in  the  above-
referenced case.  The petition for writ of mandamus remains  pending  before
this Court.
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |